Exhibit 10.4

Execution Copy

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of December 18,
2009, by and among Myriad Pharmaceuticals, Inc., a Delaware corporation
(“Parent”), Javelin Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) and Innovative Drug Delivery Systems, Inc., a Delaware corporation
(the “Subsidiary”). The Company and the Subsidiary are sometimes referred to
individually as a “Borrower” and collectively as the “Borrowers.”

A. Parent, the Company, MPI Merger Sub, Inc. and others are parties to that
certain Agreement and Plan of Merger, dated as of December 18, 2009, pursuant to
which Parent shall acquire the Company upon the terms and subject to the
conditions set forth therein (the “Merger Agreement”).

B. In connection with the Merger Agreement, Parent has agreed to make loans to
the Borrowers upon the terms and subject to the conditions set forth in this
Agreement.

The parties agree as follows:

1. DEFINITIONS

1.1 Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings respectively ascribed to them in the Merger
Agreement. Terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided in the UCC to the extent such terms are defined
therein. In addition, in this Agreement:

“Account” means any “account” as defined in the UCC with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to each Borrower.

“Books” means all of each Borrower’s books and records including ledgers,
federal and state tax returns, records regarding such Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Company Products” means all products being manufactured, distributed or
developed by or on behalf of the Company or the Subsidiary.

“Collateral” means the property described on Exhibit A.

“Equipment” means all “equipment” as defined in the UCC with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.



--------------------------------------------------------------------------------

“GAAP” is generally accepted accounting principles as applied in the United
States.

“General Intangibles” means all “general intangibles” as defined in the UCC in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, Regulatory
Approvals, Regulatory Submissions, payment intangibles, royalties, contract
rights, licenses, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Authority” means any foreign or domestic national, state,
provincial, municipal or local government, governmental, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all (a) patents, patent applications and invention
registrations of any type, (b) trademarks, service marks, trade dress, logos,
trade names, domain names, corporate names and other source identifiers, and
registrations and applications for registration thereof and all goodwill
associated with any of the foregoing, (c) copyrightable works, copyrights, and
registrations and applications for registration thereof, (d) confidential and
proprietary information, including trade secrets, know-how, inventions,
discoveries, improvements and research and development information and
(e) formulae, technical information, specifications, data, technology, plans,
drawings, software and computer programs (including source code, executable
code, data files, databases and related documentation) and other intellectual
property, including in case of clauses (a) through (e) all copies and tangible
embodiments thereof in whatever form or medium.

“Inventory” means all “inventory” as defined in the UCC in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Lien” means any mortgage, claim, pledge, security interest, assignment, deposit
arrangement, charge, encumbrance, lien, restriction, title defect or other
adverse claim.

“Maximum Loan Amount” means $6,000,000.

“Note Documents” means collectively, this Agreement, the Note, the Intellectual
Property Security Agreement and any other present or future agreement between or
among the Borrowers, and/or for the benefit of Parent in connection with Loans
made pursuant to this Agreement, as the same may be amended, modified, extended
or replaced from time to time.

 

2



--------------------------------------------------------------------------------

“Obligations” means all principal, interest, and other amounts that the
Borrowers owe Parent now or later under this Agreement and the other Note
Documents, including interest accruing after Insolvency Proceedings begin, and
all out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs and other third party costs) incurred by Parent in connection with the
perfection, administration or enforcement of this Agreement or the other Note
Documents or the collection, recovery, sale or other realization relating in any
way to the Collateral.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Delaware.

2. LOANS AND TERMS OF PAYMENT

2.1 Bridge Loans. Subject to the terms and conditions hereinafter set forth,
upon written request of the Company given at least three (3) Business Days prior
to the date on which the Borrowers seek a loan from Parent, which date shall be
specified in such written request, Parent will make loans (each a “Loan” and
collectively, the “Loans”) to the Borrowers from time to time in an amount not
to exceed $2,000,000 per month; provided, however, that the aggregate original
principal amount of all Loans to be made hereunder shall not exceed the Maximum
Loan Amount and no Loans shall be made after March 15, 2010.

2.2 Note. The Loans shall be evidenced by that certain Secured Promissory Note
dated of even date herewith made by the Borrowers and payable to the order of
Parent in the maximum, principal amount of $6,000,000, in the form attached
hereto as Exhibit B (the “Note”). Each Borrower hereby irrevocably authorizes
Parent to make or cause to be made, on a schedule attached to the Note or on the
books of Parent, at or following the time of making each Loan and of receiving
any payment of principal balance of the Loans the designation of the amount of
such Loan and payment. The amount so noted shall constitute prima facie evidence
as to the amount owed by the Borrowers with respect to the principal amount of
the Loans. Failure of Parent to make any such notation shall not, however,
affect any obligation of the Borrowers or any right of Parent hereunder or under
the Note.

2.3 Interest. Principal amounts outstanding under the Loans shall bear interest
at a rate per annum equal to ten percent (10%). Interest shall accrue daily from
the Loan Date, shall be calculated on the basis of actual days elapsed over a
year of 365 days and shall be payable as provided in Section 2.4 below. “Loan
Date” means the date that a Loan is disbursed to the Borrowers.

2.4 Payment of Principal and Interest. The principal amount of the Loans, all
accrued interest thereon and all other amounts due under this Agreement and the
other Note

 

3



--------------------------------------------------------------------------------

Documents shall be repaid in full on the first to occur of (a) the Closing Date,
(b) if the Merger Agreement is terminated pursuant to Section 10.01(h) or
Section 10.01(i) thereof, two (2) Business Days following the Termination Date,
provided, however, that if a Termination Fee and/or Parent Stipulated Expenses
shall be payable under Section 10.03(b) of the Merger Agreement within 90 days
of termination of the Merger Agreement, then the two (2) Business Days referred
to in this clause (b) shall be extended to ninety (90) days following the
Termination Date, (c) if the Merger Agreement is terminated pursuant to any
other subsection of Section 10.01 thereof (other than Sections 10.01(h) or
10.01(i)), ninety (90) days following the Termination Date or (d) acceleration
as provided in Section 8.1 below. The Borrowers may, at any time and from time
to time, prepay the Loans in whole or in part without premium or penalty upon at
least three (3) Business Days’ prior written notice to the Parent.

2.5 Parent Right to Offset. If the Merger Agreement is terminated pursuant to
any provision of Section 10.01 thereof pursuant to which Parent is obligated to
pay the Company a Termination Fee and/or Company Stipulated Expenses
(collectively, the “Parent Termination Payment Obligation”), Parent shall have
the right to reduce such Parent Termination Payment Obligation by the principal
amount of the Loans, all accrued interest thereon and all other amounts due
under this Agreement and the other Note Documents, regardless of when such
amounts are payable under the terms hereof or thereof.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Loan. Parent’s obligation to make the Loans is
subject to the following conditions precedent:

(a) Parent shall have received this Agreement, fully executed by the Borrowers;

(b) Parent shall have received the Merger Agreement, fully executed by the
Borrowers;

(c) Parent shall have received the Note, fully executed by the Borrowers;

(d) Parent shall have received the Intellectual Property Security Agreement,
fully executed by each Borrower;

(e) Parent shall have received, in form and substance satisfactory to Parent,
such other documents, and completion of such other matters, as Parent may deem
necessary or appropriate, including, without limitation, perfection certificates
for each Borrower;

(f) the Merger Agreement shall not have been terminated for any reason;

(g) there shall be no breach or inaccuracy of any representation, warranty,
covenant or agreement of the Company under the Merger Agreement that is curable
such that pursuant to the provisions of Section 10.01(d) thereof, Parent is
unable to terminate the Merger Agreement prior to the date of such Loan;

 

4



--------------------------------------------------------------------------------

(h) all statements, representations and warranties of the Borrowers made in this
Agreement shall continue to be correct and complete in all material respects as
of the date of such Loan; provided, however, that such materiality qualifier
shall not apply to any statements, representations and warranties in
this Agreement that are already qualified by materiality;

(i) each Borrower shall be in full compliance with all of the provisions of the
Note Documents (as applicable);

(j) if the Company shall have received a Company Acquisition Proposal (that was
not solicited in violation of Section 8.03(a) of the Merger Agreement) and
Parent has requested that the Company Board reaffirm its approval and
recommendation of the Merger and the Merger Agreement, the Company Board shall
have done so;

(k) no Event of Default under Section 7.3 shall have occurred;

(l) Parent shall have received a reasonably detailed summary of the Borrowers’
intended use of the proceeds of the Loan, in form and substance reasonably
satisfactory to Parent; and;

(m) at least three (3) Business Days prior to any Loan Date, Parent shall have
received, in form and substance reasonably satisfactory to Parent, a request for
loan advance, substantially in the form attached hereto as Exhibit C (the
“Advance Certificate”). The Advance Certificate shall include, among other
things, statements to the effect that the conditions set forth in Sections 3.1
(f),(g),(h),(i),(j) and (k) have been duly satisfied.

4. SECURITY AGREEMENT

4.1 Grant of Security Interest. As security for the payment and performance of
the Obligations, each Borrower hereby pledges, assigns and grants to Parent a
continuing first priority security interest in all of such Borrower’s right,
title and interest in and to the Collateral wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof. Each
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority security
interest in the Collateral. Each Borrower represents and warrants that subject
to the filing or recordings referred to herein, such security interest
constitutes a perfected security interest in all Collateral (i) in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (ii) in which a security interest may be perfected upon the
receipt and recording of the relevant IP Security Agreement with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable. Within 5 Business Days of the date of this Agreement, the Company
shall deliver to Parent originals of all stock certificates representing its
equity interests in the Subsidiary (the “Pledged Stock”) with accompanying stock
powers endorsed in blank and upon such delivery the Company represents and
warrants that pledge effected hereby is effective to vest in Parent the rights
of Parent in the Pledged Stock as set forth herein. If any Borrower shall
acquire a commercial tort claim, such Borrower shall promptly notify Parent in a
writing signed by such Borrower of the general details thereof and if requested
by Parent, shall grant to Parent in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to Parent.

 

5



--------------------------------------------------------------------------------

4.2 Financing Statements, Etc. Each Borrower hereby authorizes Parent to file,
at any time and from time to time thereafter, all financing statements,
financing statement assignments, continuation financing statements, UCC filings
and filings of notices with the U. S. Copyright Office and the U.S. Patent and
Trademark Office, in form reasonably satisfactory to Parent. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Parent’s discretion. Each Borrower shall execute and deliver and shall
take all other action, as Parent may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the security interest
of Parent in the Collateral and to accomplish the purposes of this Agreement.
Without limiting the generality of the foregoing, each Borrower ratifies and
authorizes the filing by Parent of any financing statements filed prior to the
date hereof that accomplish the purposes of this Agreement.

5. REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:

5.1 Organization and Qualification; Authority. Each Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each Borrower (i) is duly qualified or licensed to do
business as a foreign corporation and is in good standing under the laws of any
other jurisdiction in which the character of the properties owned, leased or
operated by it therein or in which the transaction of its business makes such
qualification or licensing necessary and (ii) has the requisite corporate power
and authority to own, operate and lease its properties and carry on its business
as now conducted, except where the failure to be so qualified, licensed or in
good standing or have such corporate power and authority would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.2 Authority Relative to this Agreement; Validity and Effect of Agreements.
Each Borrower has all necessary corporate power and authority to execute and
deliver this Agreement and the other Note Documents, to perform its obligations
hereunder and thereunder and transactions contemplated hereunder and thereunder.
The execution, delivery and performance by each Borrower of this Agreement and
the Note Documents and the consummation of the transactions contemplated
hereunder and thereunder have been duly and validly authorized by all necessary
corporate action on behalf of each Borrower. Each of this Agreement and each of
the other Note Documents has been duly and validly executed and delivered by
each Borrower and, assuming the due authorization, execution and delivery by the
Parent, constitutes a legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles.

 

6



--------------------------------------------------------------------------------

5.3 No Conflict; Required Filings and Consents.

(a) The execution and delivery by each Borrower of this Agreement and the Note
Documents do not, and the performance of its obligations hereunder and
thereunder will not, (i) conflict with or violate its charter or bylaws,
(ii) conflict with or violate any Law applicable to any Borrower or by which any
property or asset of any Borrower is bound, (iii) except as described in
Section 5.3(b), require any consent, notice or waiver under or result in any
violation or breach of or constitute (with or without notice or lapse of time or
both) a default (or give rise to any right of termination, amendment,
acceleration, prepayment or cancellation or to a loss of any benefit to which
any Borrower) under, or result in the triggering of any payments pursuant to
(A) any written agreement, lease, license, contract, loan, note, mortgage,
indenture, undertaking or other commitment or obligation to which any Borrower
is a party or by which it or any of its properties or assets may be bound or
(B) any Permit affecting, or relating in any way to, the assets or business of
any Borrower or (iv) result in the creation or imposition of any Lien or other
encumbrance (except for Permitted Liens) on any property or asset of any
Borrower, with respect to clauses (ii), (iii) and (iv) such triggering of
payments, Liens, encumbrances, filings, notices, Permits, authorizations,
consents, approvals, violations, conflicts, breaches or defaults which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution and delivery by the Borrowers of this Agreement and the other
Note Documents do not, and the performance of its obligations hereunder and
thereunder will not, require any consent, approval, authorization of, or filing
with or notification to, any Governmental Authority, except (i) filings
necessary to perfect the Liens on the Collateral granted in favor of the Parent,
(ii) the approvals, consents, exceptions, authorizations, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.4 Security Interest. This Agreement creates a valid security interest that is
enforceable against the Collateral in which each Borrower now has rights and
will create a security interest that is enforceable against the Collateral in
which each Borrower hereafter acquires rights at the time each Borrower acquires
any such rights. Each Borrower has the right and power to grant the security
interests in the Collateral to the Parent, and each Borrower is the sole and
complete owner of the Collateral, free from any Lien other than (i) Liens in
favor of the Parent in respect of the Obligations hereunder, (ii) statutory
Liens for Taxes not yet delinquent and Liens for Taxes being contested in good
faith or for which there are adequate reserves on the financial statements of
the Borrowers (if such reserves are required pursuant to GAAP), (iii) inchoate
mechanics’ and materialmen’s Liens for construction in progress, (iv) workmen’s,
repairmen’s, warehousemen’s and carriers’ Liens arising in the ordinary course
of business of any Borrower, (v) zoning restrictions, utility easements, rights
of way and similar Liens that are imposed by any Governmental Authority having
jurisdiction thereon or otherwise are typical for the applicable property type
and locality and that, individually or in the aggregate, would not reasonably be
expected to materially interfere with the Borrowers’ ability to conduct their
businesses as currently conducted, (vi) matters that would be disclosed on
current title reports or surveys that arise or have arisen in the ordinary
course of business, (vii) Liens reflected in the Company SEC Reports, (viii) the
Lien described on Section 5.17 of the Company Disclosure Schedule to the Merger
Agreement and (ix) Liens (x) of a collection bank arising under Section

 

7



--------------------------------------------------------------------------------

4–210 of the Uniform Commercial Code on items in the course of collection,
(y) relating to the establishment of depository relations with banks, and (z) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry.

5.5 Enforceability. This Agreement has been duly executed and delivered by the
Borrowers and is a legal, valid and binding obligation of the Borrowers,
enforceable against such Borrowers in accordance with its respective terms,
except as may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) general principles of equity.

5.6 Investment Company. Each Borrower, is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

5.7 Solvency. Immediately following the making of the Loans and after giving
effect to the application of the proceeds of the Loans: (a) the value of the
assets of the Borrowers and their subsidiaries, taken as whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise and (b) the present fair saleable value of the property of the
Borrowers and their subsidiaries, taken as whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured.

6. COVENANTS

Each Borrower shall do all of the following (as applicable):

6.1 Merger Agreement Compliance. Until the earliest of (i) Merger is
consummated, (ii) the Merger Agreement is terminated or (iii) the Obligations
have been repaid or otherwise satisfied in full, the Company shall continue to
perform its obligations as required under the Merger Agreement including,
Section 7.01 thereof.

6.2 Use of Proceeds. The Borrowers shall use the proceeds of the Loans for
working capital purposes.

6.3 No Liens. The Borrowers shall keep the Collateral free of all Liens other
than Permitted Liens.

6.4 Inspection. Following termination of the Merger Agreement, each Borrower
shall permit Parent and its representatives to inspect the books of such
Borrower for purposes reasonably related to this Agreement at any time during
business hours following reasonable advance notice.

6.5 No Margin Stock. No proceeds of any Loan shall be used directly or
indirectly to purchase or carry any margin security or margin stock, as such
terms are used in Regulations U and X of the Board of Governors of the Federal
Reserve System, 12 CFR parts 221 and 224.

 

8



--------------------------------------------------------------------------------

6.6 Notice of Changes. The Borrowers shall give at least fifteen (15) days’
prior written notice to Parent of: (i) any change in any Borrower’s name;
(ii) any changes in any Borrower’s identity or structure in any manner which
might make any financing statement filed hereunder incorrect or misleading; and
(iii) any change in jurisdiction of organization.

6.7 No Transfer of Collateral. The Borrowers shall not surrender or lose
possession of, sell, lease, license, assign, rent or otherwise dispose of or
transfer any of the Collateral or any right or interest therein, except in the
ordinary course of business consistent with past practice or except as permitted
by the Merger Agreement.

6.8 Insurance. The Borrowers shall use commercially reasonable efforts to
provide Parent with certificates of insurance with respect to the insurance
maintained by the Borrowers pursuant to the Merger Agreement which designate
Parent as a lender loss payee or additional insured, as applicable. Parent
agrees that absent a continuation of an Event of Default, any insurance proceeds
shall be remitted to the Borrowers.

6.9 Account Control Agreements. The Borrowers shall use commercially reasonable
efforts to obtain account control agreements in form and substance reasonably
satisfactory to Parent on all deposit and securities accounts. Parent agrees
that any notification and exercise of control over such deposit accounts will
only be exercised during the continuation of an Event of Default.

6.10 Further Assurances. Each Borrower shall execute any further instruments and
take further action as Parent reasonably requests to effect the purposes of this
Agreement and the other Note Documents.

7. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

7.1 Payment Default. Any Borrower fails to pay any of the Obligations on their
due date;

7.2 Covenant Default. Any Borrower shall default in the performance or
observance of any agreement, covenant or obligation under this Agreement or the
other Note Documents and solely with respect to any default which is capable of
being remedied, such failure continues for thirty (30) days after notice thereof
by the Parent to the Company; provided, however, that a default pursuant to
Section 6.1 hereof, shall not be deemed an Event of Default, if (i) such default
is curable under the terms of the Merger Agreement and has been cured within
thirty (30) days or (ii) such default has been waived in writing by Parent under
the Merger Agreement or under this Loan Agreement; or

7.3 Insolvency. (i) any Borrower begins an Insolvency Proceeding; or (ii) an
Insolvency Proceeding is begun against any Borrower and not dismissed or stayed
within thirty (30) days.

 

9



--------------------------------------------------------------------------------

8. PARENT’S RIGHTS AND REMEDIES

8.1 Rights and Remedies. While an Event of Default occurs and continues Parent
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 7.3 occurs all Obligations are immediately due and
payable without any action by Parent);

(b) stop advancing money or extending credit for the Borrowers’ benefit under
this Agreement or under any other agreement between the Company and Parent;

(c) settle or adjust disputes and claims directly with account debtors for
amounts on terms and in any order that Parent considers advisable, notify any
Person owing any Borrower money of Parent’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Each
Borrower shall assemble the Collateral if Parent requests and make it available
as Parent designates. Parent may enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Each Borrower grants Parent a
license to enter and occupy any of its premises, without charge, to exercise any
of Parent’s rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of the Borrowers it
holds, or (ii) any amount held by Parent owing to or for the credit or the
account of the Borrowers;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Parent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, each
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Parent’s exercise of its rights under this Section, each
Borrower’s rights under all licenses and all franchise agreements inure to
Parent’s benefit;

(g) deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any control agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of each Borrower’s Books; and

(i) exercise all rights and remedies available to Parent under the Note
Documents or at law or equity, including all remedies provided under the UCC
(including sale, assignment, transfer or other disposal of the Collateral
pursuant to the terms thereof);

 

10



--------------------------------------------------------------------------------

provided, however, that except with respect to (i) an Insolvency Proceeding or
(ii) an Event of Default that does not immediately trigger Parent’s right to
terminate the Merger Agreement under the provisions thereof, Parent shall not
exercise its rights and remedies under this Section 8.1 unless and until the
Merger Agreement has been terminated in accordance with its terms.

8.2 Power of Attorney. Each Borrower hereby irrevocably appoints Parent as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse such Borrower’s name on any
checks or other forms of payment or security; (b) sign such Borrower’s name on
any invoice or bill of lading for any Account or drafts against account debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
account debtors, for amounts and on terms Parent determines reasonable;
(d) make, settle, and adjust all claims under such Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) sell, transfer, assign or otherwise dispose of the Collateral to Parent or a
third party as the UCC permits. Each Borrower hereby appoints Parent as its
lawful attorney-in-fact to sign such Borrower’s name on any documents necessary
to perfect or continue the perfection of Parent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full. Parent’s foregoing appointment as each
Borrower’s attorney in fact, and all of Parent’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and Parent’s obligation to provide Loans terminates.

8.3 Protective Payments. If any Borrower fails to maintain the insurance called
for by Section 7.01(r) of the Merger Agreement or fails to pay any premium
thereon or fails to pay any other amount which such Borrower is obligated to pay
under this Agreement or any other Loan Document, Parent may obtain such
insurance or make such payment, and all amounts so paid by Parent are
immediately due and payable, bearing interest at the then highest applicable
rate charged by Parent, and secured by the Collateral. Parent will make
reasonable efforts to provide the Borrower with notice of Parent obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Parent are deemed an agreement to make similar payments in the
future or Parent’s waiver of any Event of Default.

8.4 Application of Payments and Proceeds. The Borrower shall have no right to
specify the order or the accounts to which Parent shall allocate or apply any
payments required to be made by each Borrower to Parent or otherwise received by
Parent under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. If an Event of Default has occurred and
is continuing, Parent may apply any funds in its possession, whether from the
Borrowers’ account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Parent shall determine in its sole discretion.
Any surplus shall be paid to the Borrowers or other Persons legally entitled
thereto; the Borrowers shall remain liable to Parent for any deficiency. If
Parent, in its good faith business judgment, directly or indirectly enters into
a deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Parent shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Parent of
cash therefore.

 

11



--------------------------------------------------------------------------------

8.5 Parent’s Liability for Collateral. So long as Parent complies with customary
practices regarding the safekeeping of the Collateral in the possession or under
the control of Parent, Parent shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. While under the control of the
Company, the Company bears all risk of loss, damage or destruction of the
Collateral.

8.6 No Waiver; Remedies Cumulative. Parent’s failure, at any time or times, to
require strict performance by the Borrowers of any provision of this Agreement
or any other Loan Document shall not waive, affect, or diminish any right of
Parent thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by Parent and
then is only effective for the specific instance and purpose for which it is
given. Parent’s rights and remedies under this Agreement and the other Note
Documents are cumulative. Parent has all rights and remedies provided under the
UCC, by law, or in equity. Parent’s exercise of one right or remedy is not an
election, and Parent’s waiver of any Event of Default is not a continuing
waiver. Parent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

8.7 Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Parent on which the Company
is liable.

8.8 Costs and Expenses. The Company agrees to pay on demand all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees and
expenses of legal counsel) incurred by Parent in connection with the
administration of this Agreement and the other Note Documents, the enforcement
and exercise of any rights or remedies under this Agreement and the other Note
Documents and the administration and perfection of the Collateral.

9. TERMINATION OR RELEASE

9.1 This Agreement and all security interests granted hereby shall terminate
with respect to all Obligations when all the outstanding Obligations have been
paid in full in cash or offset as permitted hereunder and Parent has no further
obligation to lend under this Agreement in accordance with the provisions
hereof.

9.2 Upon any sale or other transfer by the Company of any Collateral that is
permitted hereunder. Parent shall release its security interest in such
Collateral.

9.3 In connection with any such termination or release pursuant to Sections 9.1
or 9.2, Parent shall promptly execute and deliver to the Borrowers, at the
Borrowers’ expense, all documents that the Borrowers shall reasonably request to
evidence such termination.

 

12



--------------------------------------------------------------------------------

10. NOTICES

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be given in accordance with Section 12.02 of the Merger
Agreement.

11. GENERAL PROVISIONS

11.1 Indemnification. Each Borrower agrees to indemnify, defend and hold Parent
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Parent (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Note Documents; and (b) all losses or costs and expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between any Borrower and Parent in connection with the Note
Documents (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

11.2 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy or
the application of this Agreement to any person or circumstance is invalid or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. To such end, the provisions of this Agreement are agreed to be
severable. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the fullest extent possible.

11.3 This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof, and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise); provided that
Parent may assign any of its rights and obligations hereunder, in whole or in
part, to any Subsidiary of Parent without obtaining the consent of the Company
and any such assignment shall not relieve Parent of its obligations hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 11.3 shall be null and void ab initio and of no
force and effect.

11.4 Governing Law; Forum. (a) All disputes, claims or controversies arising out
of or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws.

 

13



--------------------------------------------------------------------------------

(b) Except as set out below, each of the Borrowers and Parent hereby irrevocably
and unconditionally consents to submit to the sole and exclusive jurisdiction of
any court of the State of Delaware or of the United States located in New Castle
County, Delaware (the “Delaware Courts”) for any litigation arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Delaware Courts and agrees not
to plead or claim in any Delaware Court that such litigation brought therein has
been brought in any inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any Delaware Court.

11.5 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated by this
Agreement. Each of the parties hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other party hereto
have been induced to enter into this Agreement and the transactions contemplated
by this Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 11.5.

11.6 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.7 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in two or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

11.8 Joint and Several Liability. Each Borrower expects to receive substantial
direct and indirect benefits from the extension of the Loans established
pursuant to this Agreement. In consideration of the foregoing, each Borrower
hereby irrevocably and unconditionally agrees that it is jointly and severally
liable for all of the liabilities, obligations, covenants and agreements of the
Borrowers hereunder and under the other Note Documents, whether now or hereafter
existing or due or to become due. The obligations of the Borrowers under the
Note Documents may be enforced by Parent against any Borrower or all Borrowers
in any manner or order selected by Parent in its sole discretion. Each Borrower
hereby irrevocably waives (i) any rights of subrogation and (ii) any rights of
contribution, indemnity or reimbursement, in each case, that it may acquire or
that may arise against any other Borrower due to any payment or performance made
under this Agreement, in each case until all Obligations shall have been fully
satisfied.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

 

Witnessed by:     MYRIAD PHARMACEUTICALS, INC.

/s/ Andrew Gibbs

    By:  

/s/ Adrian N. Hobden

Name: Andrew Gibbs       Name:   Adrian N. Hobden       Title:   President and
Chief Executive         Officer Witnessed by:     JAVELIN PHARMACEUTICALS, INC.

/s/ Frederick E. Pierce, II

    By:  

/s/ Martin J. Driscoll

Name: Frederick E. Pierce, II       Name:   Martin J. Driscoll       Title:  
Chief Executive Officer Witnessed by:     INNOVATIVE DRUG DELIVERY SYSTEMS, INC.

/s/ Frederick E. Pierce, II

    By:  

/s/ Martin J. Driscoll

Name: Frederick E. Pierce, II       Name:   Martin J. Driscoll       Title:  
Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION

DEBTORS: Javelin Pharmaceuticals, Inc. and Innovative Drug Delivery Systems,
Inc.

SECURED PARTY: Myriad Pharmaceuticals, Inc.

All personal property of each Borrower whether presently existing or hereafter
created or acquired, and wherever located, including, but not limited to:

All cash, goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, Company Products,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

16



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECURED PROMISSORY NOTE

 

$6,000,000    December 18, 2009

FOR VALUE RECEIVED, the undersigned Javelin Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and Innovative Drug Delivery Systems, Inc., a
Delaware corporation (the “Subsidiary”) (the Company and the Subsidiary
collectively, the “Borrowers”) hereby promise to pay to Myriad Pharmaceuticals,
Inc. or its registered assigns (the “Holder”), in accordance with the provisions
of the Agreement (as hereinafter defined), the principal amount of $6,000,000 or
such amount as is advanced from time to time by the Holder to the Borrowers
under that certain Loan and Security Agreement, dated as of December 18, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
and in effect from time to time, the “Agreement”), among the Borrowers and the
Holder. Capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Agreement.

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rate and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Holder in Dollars in immediately
available funds.

This Secured Promissory Note is the Note referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement and subject to the terms thereof.

The Borrowers hereby waive diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Note. Each Borrower’s
obligation hereunder is joint and several as provided in the Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE.

 

Witnessed:     JAVELIN PHARMACEUTICALS, INC.

 

    By:  

 

Name:       Name:   Martin J. Driscoll      

Title:

 

Chief Executive Officer

 

17



--------------------------------------------------------------------------------

Witnessed:     INNOVATIVE DRUG DELIVERY SYSTEMS, INC.

 

    By:  

 

Name:       Name:   Martin J. Driscoll       Title:  

 

18



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ADVANCE CERTIFICATE

Reference is hereby made to that certain Loan and Security Agreement dated as of
December 18, 2009, by and among Myriad Pharmaceuticals, Inc., Javelin
Pharmaceuticals, Inc. and Innovative Drug Delivery Systems, Inc. (the “Loan
Agreement”). Capitalized terms used herein that are not otherwise defined herein
shall have the meanings respectively ascribed to them in the Loan Agreement.
Pursuant to the Loan Agreement, the undersigned hereby state as follows:

1. The Borrowers request that a Loan in the amount of $             be made to
the Borrowers on             . The Borrowers certify that attached hereto as
Exhibit A is a reasonably detailed summary of the Borrowers’ intended use of the
proceeds of the Loan.

2. The Borrowers hereby represent and warrant as of the date of this Advance
Certificate, which statements are and shall be correct and complete as of the
date hereof and on the date the Loan is made after giving effect to such Loan:

(a) the Merger Agreement has not been terminated for any reason;

(b) all statements, representations and warranties of the Borrowers made in the
Loan Agreement are correct and complete in all material respects; provided,
however, that such materiality qualifier shall not apply to any statements,
representations and warranties in the Loan Agreement that are already qualified
by materiality;

(c) each Borrower is in full compliance with all of the provisions of the Note
Documents;

(d) the Company has not have received a Company Acquisition Proposal (that was
not solicited in violation of Section 8.03(a) of the Merger Agreement) following
which Parent has requested that the Company Board reaffirm its approval and
recommendation of the Merger and the Merger Agreement; and

(e) no Event of Default under Section 7.3 of the Loan Agreement has occurred.

Executed as a sealed instrument as of             .

 

JAVELIN PHARMACEUTICALS, INC. By:  

 

  Name:   Title: INNOVATIVE DRUG DELIVERY SYSTEMS, INC. By:  

 

  Name:   Title:

 

19



--------------------------------------------------------------------------------

Exhibit A

Use of Proceeds

 

20